FILED
                              NOT FOR PUBLICATION                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE MIGUEL GOMEZ-CRUZ,                           No. 11-72208

               Petitioner,                        Agency No. A090-726-181

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jose Miguel Gomez-Cruz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for

cancellation of removal, asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the agency’s finding that Gomez-Cruz failed

to establish eligibility for cancellation of removal because he did not demonstrate

the requisite ten years of continuous physical presence in the United States. See 8

U.S.C. § 1229b(d)(2) (departure in excess of 90 days breaks continuous physical

presence). Accordingly, Gomez-Cruz’s cancellation of removal claim fails.

      Substantial evidence also supports the agency’s determination that Gomez-

Cruz failed to establish he was persecuted in the past or has a well-founded fear of

future persecution on account of a protected ground based on his experiences of

crime in his home town. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Further, the record does not compel the finding that Gomez-Cruz’s fear

of being unable to pay for his son’s medical care in Mexico is on account of a

protected ground. See id. at 1015 (applicant must “demonstrate that one of the five

protected grounds will be at least one central reason for his persecution.”).


                                           2                                    11-72208
Gomez-Cruz’s contentions that the agency discounted the potential harms to him

or to his son or that the BIA conducted an improper review of the IJ’s decision are

not supported by the record. Consequently, his asylum claim fails.

      Because Gomez-Cruz failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Gomez-Cruz failed to demonstrate it is more likely than not he will be

tortured by or with the consent or acquiescence of the Mexican government if

returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   11-72208